Citation Nr: 1131132	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  10-20 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 30 percent disabling.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right knee claimed to be the result of physical therapy performed at the Department of Veterans Affairs Medical Center in Grand Island, Nebraska.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2009 (increased rating claim) and January 2010 (38 U.S.C.A. § 1151 claim) by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right knee claimed to be the result of physical therapy performed at the VA Medical Center (VAMC) in Grand Island, Nebraska being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran has demonstrated no worse than Level VIII hearing impairment in his left ear and Level V hearing impairment in his right ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for bilateral hearing loss has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

With regard to the claim for an increased disability rating for the service-connected bilateral hearing loss, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran's claim for an increased rating his service-connected bilateral hearing loss was received by VA in October 2009.  He was sent a letter in November 2009 which notified him of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, he was informed in the letter of types of evidence that might show such a worsening, including medical records or other evidence showing he had an increase in persistent or recurrent symptoms of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The November 2009 letter was provided before the increased rating adjudication of the claim in December 2009, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claimant was informed in the November 2009 letter of how disability evaluations and effective dates are assigned.  The November 2009 letter also notified the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

The notice provided the Veteran did not inform him that he should submit evidence demonstrating the effect that worsening of his disability had on his employment.  Where a veteran has not been afforded sufficient notice concerning increased rating-claims, 38 U.S.C.A. § 5103(a) requires VA to notify the claimant that to substantiate such a claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  However, while the failure to provide any notice how to substantiate a claim for increased benefits would be akin to the lack of notice on the key element of nexus addressed in Mayfield I (Mayfield v. Nicholson, 19 Vet. App. 103 (2005), providing inadequate or incomplete notice how to substantiate a claim for increased benefits -- e.g., notice to provide evidence of its impact on employment -- is not.  This is because complying with such notice (i.e., by providing evidence of worsening of the disability does not necessarily mean the increased rating claim will be denied, and the notice error does not, therefore, have a natural adverse effect on the claimant's ability to meaningfully participate in the processing of his claim or the essential fairness of the adjudication.  Accordingly, except when 38 U.S.C.A. § 5103(a) notice is not provided at all, a shift of the appellant's burden to VA to show the appellant was prejudiced is unwarranted.  Therefore, the Board finds that under the facts of this case pertaining to notice, the Veteran was not prejudiced.  Of note, the Veteran here has not claimed to have been prejudiced by any notice errors or omissions.

The Veteran was given an opportunity to respond following this notice, and the claim was subsequently readjudicated in a Supplemental Statement of the Case (SSOC) mailed to the Veteran in May 2011, and therefore any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Finally, the duty to assist the appellant also has been satisfied in this case.  VA evaluation/examination reports are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  The appellant has not informed VA of any existing records which may be helpful in the adjudication of his claim.  VA is not on notice of any obtainable evidence needed to decide the claim which has not been either sought or obtained.  

In addition, a VA examination was conducted in November 2009 in connection with the Veteran's service-connected bilateral hearing loss.  The report of examination addressed the rating criteria for evaluating the service-connected disorder that is the subject of this appeal and provide an adequate basis on which to decide the appeal.  38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (noting that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's bilateral hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  In regard to the November 2009 examination, the Board observes that the examiner discussed the functional effects of the Veteran's bilateral hearing loss.  In Martinak, the Court noted that even if the audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  The Veteran has not alleged any defect with the November 2009 VA examination and, therefore, the Board finds that the examination report is adequate.  

Also concerning the examination afforded the Veteran in November 2009, the Board notes that it is a medical examiner's responsibility to provide a well-supported opinion so that the Board may carry out its duty to weigh the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (concluding that medical opinion is not entitled to any weight "if it contains only data and conclusions"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (stating that VA medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As provided by VA regulations, "accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition," 38 C.F.R. § 4.1 (2010), and "[i]f a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes," 38 C.F.R. § 4.2 (2010). See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remanding matter where VA examination was inadequate under § 4.2); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that an inadequate medical examination frustrates judicial review).  An examination report may be inadequate if it fails to discuss something that is necessary. See 38 C.F.R. § 4.2.

The Board's determination of whether the Secretary has fulfilled his duty to assist generally is a finding of fact that the Court reviews under the "clearly erroneous" standard of review.  See Nolen v. Gober, 14 Vet. App. 183, 184 (2000); Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990) (when applying the "clearly erroneous" standard, if, after reviewing the record in its entirety, the Board's finding of fact is supported by a plausible basis, "'the [Court] may not reverse it even though convinced that had it been sitting as trier of fact, it would have weighed the evidence differently.'" (quoting Anderson v. City of Bessemer City, 470 U.S. 564, 573-74 (1985)).

VA regulations require that VA consider each disability "from the point of view of the veteran working or seeking work."  38 C.F.R. § 4.2 (2010). VA bases disability evaluations on the veteran's ability "to function under the ordinary conditions of daily life including employment."  38 C.F.R. § 4.10 (2010).  However, it is the rating specialist's duty, and not that of the VA medical examiner, to determine the effect of the appellant's disability on his ability to work.  See Moore v. Nicholson, 21 Vet. App. 211, 220 (2007), rev'd on other grounds, sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed.Cir.2009).  Rather, a VA medical examiner should, in the context of an audiological examination, "fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak, 21 Vet. App. 447, 455.  In Martinak, the Court held that the VA medical examiner provided an adequate examination where the examiner noted that the Veteran's hearing loss affected his ability to sleep and "elicit[ ed] information from the appellant concerning the functional effects of his disability."  Id.

In the instant case, the VA examiner in November 2009 sought information from the appellant regarding his symptoms and how they affect his life.  The Veteran informed the examiner that he had the most difficulty hearing spoken voices (women, and some men), when they spoke at a softer volume.  The examiner, at the conclusion of the examination, commented that the Veteran's hearing loss, in describing the effect of the hearing loss on the Veteran's usual occupational and daily activities, was severe enough that it would have a negative impact on his ability to hear and understand every conversation.  Because this examination report documented the functional effects of the appellant's hearing loss, the examination was adequate for rating purposes.  See Martinak.  To the extent that the appellant argues that his hearing loss has worsened and that another VA examination should be conducted (see January 2010 notice of disagreement - VA Form 21-4138), there is no indication of record that the bilateral hearing loss had worsened since the date of the most recent examination, November 2009, conducted only about two months earlier.  The Board finds that a new VA examination is not warranted as the medical evidence of record is adequate to evaluate the Veteran's service-connected bilateral hearing loss disability.  Accordingly, an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, as noted, the November 2009 examination contained sufficient detail in order to properly rate the Veteran's disability.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.



The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2009).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (2010).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2009).  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b) (2010).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e) (2010).

If puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2010).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2010).

As noted, the Veteran's claim for an increased rating for his service-connected bilateral hearing loss was received by VA in October 2009.  The December 2009 rating decision on appeal continued the 30 percent disability evaluation then, and now, in effect for bilateral hearing loss.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for his service-connected bilateral hearing loss. 

The report of a VA audio examination conducted in November 2009, shows that the Veteran claimed to have difficulty in hearing spoken voices at lower volumes.  The report revealed a puretone threshold average of 75 decibels in the right ear and 87.5 decibels in the left ear.  Speech recognition was found to be 80 percent for the right ear and 85 percent for the left ear.  These audiometric findings, in using Table VI, equate to Level V hearing in the right ear and Level IV in the left ear.  See 38 C.F.R. § 4.85.  However, as the left ear puretone threshold for the Veteran's left ear at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were all measured as being 55 decibels or more, pursuant to 38 C.F.R. § 4.86(a) both Table VI and Table VIA are to be used to calculate the Roman numeral designation, and whichever results in the higher numeral should be used.  Based on this, and utilizing Table VIA, the Veteran's left ear is instead appropriately rated as Level VIII, as opposed to Level IV.  When those values are applied to Table VII, it is apparent that the 30 percent rating for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100; Lendenmann, 3 Vet. App. at 349.  

The Board has also considered referral for extra-schedular consideration including based on the lay statements noted above.  Martinak.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned disability rating for his level of impairment.  In other words, he does not have any symptoms from his service-connected bilateral hearing loss that are unusual or are different from those contemplated by the schedular criteria.  Indeed, the Veteran's complaints regard his difficulty hearing.  The Veteran has reported that he has trouble hearing voices at soft levels.  The VA examiner also in November 2009, as noted, commented that the Veteran's hearing loss was severe enough to have a negative effect on the Veteran's ability to hear and understand every conversation.  Although the Board recognizes the Veteran's complaints, and is mindful of the VA examiners comments in November 2009, the evidence simply does not show that his disability is unusual or exceptional.  Cf. Martinak.  The Board recognizes the Veteran's hearing difficulties, but finds that the rating criteria reasonably describe the Veteran's disability level, which centers on his hearing impairment.  

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss are fully contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Moreover, there is no evidence of marked interference with employment or frequent hospitalization due to the bilateral hearing loss, and no indication that Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular evaluation for any of the service-connected disabilities addressed herein is not warranted.  38 C.F.R. § 3.321(b)(1). 

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating excess of 30 percent for his service-connected bilateral hearing loss.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a rating in excess of 30 percent for bilateral hearing loss is denied.


REMAND

The Veteran contends that he is entitled to compensation due to the negligence or the lack of care of VA physical therapists who treated his right knee following his undergoing total knee replacement surgery on November 29, 2007, at the VA Omaha Medical Center.  

In a July 2008 letter, the Veteran contended that following his right knee replacement surgery he was transferred to the VA Grand Island Veterans Nursing Home where he underwent therapy for two months.  This therapy, done by "Joe," involved his legs being placed straight out with a small roll propped up under the heel of his foot whereupon Joe would press down on his right knee until it hurt.  He alleges that this precise form of physical therapy was incorrect, and that a nursing home doctor or another physical therapist should have intervened.  The Veteran added that on two other occasions he returned to the VA Grand Island Veterans Nursing Home for treatment of infections of his shins.  He also added that he subsequently received physical therapy at the Columbus Hospital (Columbus Community Hospital) with "Doug" who did not press down on his knee.  As a result, he claims he received better care at the Columbus Hospital.

Based on the foregoing, the Board is of the opinion that a remand is necessary to attempt to obtain these private medical treatment (physical therapy) records from Columbus Community Hospital, as these records of medical treatment may contain information relevant to the matter at hand, VA has a duty to assist the Veteran in obtaining such records.  38 C.F.R. § 3.159(c) (2010).  

Following the November 29, 2007, right knee replacement surgery a November 30, 2007, VA occupational consult note shows that the Veteran would benefit from short term placement in rehabilitation before returning home.  A November 30, 2007, VA social work consult note shows that the Veteran was in agreement with rehabilitation placement at the VA Grand Island Nursing Home Care Unit (NHCU).  The Veteran transferred to the VA Grand Island NHCU on December 3, 2007.  On file are physical therapy records from the VA Grand Island facility showing physical therapy treatment provided by "Joseph" beginning on December 7, 2007, and continuing to January 24, 2008.  During this time the Veteran was also seen by other physical therapists.  

A February 2008 VA primary care outpatient note from the VA Grand Island facility shows that the Veteran was seen for complaints of skin breaking down in the area of his anterior aspect of his right lower leg.  Cellulitis was diagnosed.  

The Veteran was afforded a VA orthopedic examination in October 2008.  The Veteran informed the examiner that VA-provided physical therapy that occurred immediately after his right knee replacement did not help, but that "outside" therapy did help.  Following examination of the Veteran the examiner diagnosed right knee musculoskeletal strain.  The examiner thereafter essentially commented that neither right knee disability nor additional disability was caused by carelessness, negligence, lack of proper care, error in judgment, or other similar instance of fault on the part of VA in furnishing medical care, specifically regarding the provided physical therapy, to the Veteran's right knee.  

The Board also observes that private bone scan testing accomplished in January 2009 showed what appeared to represent early right knee hardware loosening.  A January 2009 private medical record reveals that the Veteran had a skin rash on his right leg, located in an excoriated area in the Veteran's right lower leg pretibial area.  The Veteran commented that his right knee had never got any better following his right knee replacement.  The physician commented that an investigation for infection was deemed appropriate. A March 2009 private X-ray report showed no radiographic right knee abnormality.  A September 2009 private bone scan report showed increased activity on all three phases of the bone scan of the right knee, suspicious for infection.  A November 2009 letter from a private treating physician of the Veteran shows that he opined that it was very possible that an implant exchange will be needed for the Veteran's total knee arthroplasty due to the Veteran's present pain, stiffness, and discomfort.  

Additionally, and significantly, the Board observes that there are on file no reports (i.e., operative report, nursing notes, and/or discharge summary) associated with the Veteran's November 29, 2007, right knee replacement surgery.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A request for these records should be made on remand.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain any VA records, to include the operative report, nursing notes, and discharge summary, pertaining to the November 29, 2007, right total knee replacement surgery and associate them with the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  After securing any necessary release, the RO should seek to obtain all records pertaining to the Veteran's status post right knee replacement physical therapy from the Columbus Community Hospital.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  After the development requested above has been completed, the RO should return the claims file to the physician who conducted the October 2008 VA orthopedic examination, for an addendum.  The physician should review the pertinent medical history, and particularly all evidence associated with the file pursuant to the development sought in 1. and 2. above,  and answer the following:

I.  What is/are the current diagnosis/diagnoses relative to the Veteran's status post total right knee arthroplasty?

II.  For each diagnosis offered, is it at least as likely as not that it was caused by hospital care, medical or surgical treatment, or examination furnished by VA?

III.  For each diagnosis noted above, is it at least as likely as not that such disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

IV.  For each diagnosis that is NOT due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, is such disability at least as likely as not due to an event not reasonably foreseeable?

NOTE:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  If the requested physician is not available, a qualified substitute may be used.  The Veteran may be re-examined, if necessary.


4.  Thereafter, the RO should consider any additional evidence and readjudicate the Veteran's claim for 38 U.S.C.A. § 1151 benefits in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a SSOC and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for final appellate review, if in order.  The Board intimates no opinion as to the ultimate outcome of the Veteran's claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


